Case 3:20-mc-00009-E-BH Document5 Filed 02/06/20 Page1of1 PagelD 80

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

DAVID FOLKENFLIK; NATIONAL
PUBLIC RADIO, INC.; EDITH CHAPIN;
LESLIE COOK; and PALLAVI GOGOI,

Movants,

V. Mise. Action No. 3:20-mc-00009-E-BH

ORONE LAIZEROVICH, ILI
SOLUTIONS, LLC,

QP? LP LP LP Lr? DQ? Lr Dr Dr Dr

Respondents.
CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true and correct copy of this Court’s Order dated
February 3, 2020 [Docket No. 4] was served upon Respondents Orone Laizerovich and ILI
Solutions, LLC via United States first-class mail, certified return receipt requested, postage
prepaid, on the 4th day of February, 2020, and by email on February 6, 2020. See Exhibit A
attached hereto. ,

Dated: February 6, 2020
Respectfully Submitted,

By: /s/ Laura Lee Prather

Laura Lee Prather

State Bar No. 16234200
laura.prather@haynesboone.com
Wesley D. Lewis

State Bar No. 24106204
wesley.lewis@haynesboone.com
HAYNES AND BOONE, LLP

600 Congress Avenue, Suite 1300
Austin, Texas 78701

Telephone: (512) 867-8400
Telecopier: (512) 867-8470

Attorneys for Movants
